COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-10-00252-CR


JERRY CAMP, JR.                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                    STATE


                                     ------------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                     ------------

                      MEMORANDUM OPINION1
                                     ------------

                                  I. Introduction

      In two issues, Appellant Jerry Camp, Jr. appeals his murder conviction.

We affirm.

                  II. Factual and Procedural Background

      The State charged Camp with committing the murder of Edward Patrick

Stricker on or about June 11, 2009, by stabbing Stricker with a knife and a


      1
      See Tex. R. App. P. 47.4.
screwdriver and by strangling Stricker with his hand. Upon Camp’s arrest, he

waived his Miranda rights and gave a confession, the recording of which was

played for the jury.

      In Camp’s confession, he stated that Striker had been ―messing around‖

with Jeri Donna Anderson and that if Camp could not have her, Stricker could not

either, so he changed into dark clothes, grabbed a knife in his right hand and a

screwdriver in his left hand, and ran to the InTown Suites. From the landing of

the hotel, Stricker retreated into his room, and Camp sustained cuts to his body

when he jumped through the room’s closed window.

      Camp said that he heard Anderson say Camp’s name and that he chased

Stricker into the bathroom and ―kick[ed] down the bathroom door‖ before

stabbing Stricker in the lungs and in the heart. While he stabbed Stricker, he

said, ―I’m gonna kill your ass,‖ and then he strangled Stricker until Stricker

stopped gasping for air.

      When the interviewing officer, Detective Robert Feagins, asked Camp how

he felt about this, Camp said, ―I’m glad he’s dead.‖ The Tarrant County Medical

Examiner’s autopsy and testimony confirmed that Stricker’s death was asphyxia

by strangulation due to assault by another person.

      Other evidence at trial included InTown Suites Courtesy Officer Paul

Lancy’s testimony that Anderson banged on his door at 12:10 a.m. on June 11,

2009, yelling, ―[H]e’s going to kill him, he’s going to kill him,‖ and that he let her in

and called the police.      Lewisville Police Officer Joel Baker testified that he

                                           2
responded to the call and that when he arrived at InTown Suites room 309, he

found a shattered window, blood on the patio, and Camp standing in the middle

of the room with his hands covered in blood. When he asked if anyone else was

in the room, Camp stated, ―[H]e’s dead in the bathroom.‖          Police found a

screwdriver near the broken bathroom door and found Stricker on the floor

between the bathtub and the toilet with several puncture wounds to his head and

chest.2

      As Officer Jay Alexander patted Camp down and handcuffed him, Camp

asked him, ―Is he dead?‖ When Camp did not receive a direct answer, he said, ―I

made sure of it; I choked him until he quit kicking.‖ Firefighter paramedic Ryan

Ray also testified that Camp asked him if Stricker was dead, and when Ray

confirmed that he was, Camp said, ―[G]ood, then I did my job.‖ Additionally,

Officer John Martinez testified that police officers escorted Camp past the patrol

car in which Officer Martinez and Anderson were sitting, at which time Anderson

asked Camp whether ―he killed him,‖ and Camp said, ―[Y]es.‖ And on the way to

the jail, Officer Alexander took Camp to Lewisville Medical Center where Camp

told several nurses that he had just killed someone.




      2
      The trial court admitted photographs of the blood on the sidewalk; the
broken window; cuts on Camp’s face, hands, arms, belly, and back; the knife; the
broken bathroom door; the screwdriver; and a comparison of the screwdriver to a
puncture wound on Stricker’s chest.

                                        3
      Two Lewisville Detectives subsequently questioned Anderson. One of the

detectives, Brian Smith, testified over Camp’s hearsay and Crawford3 objections

about what Anderson told him about that night.4

      A jury convicted Camp of murder. During the punishment phase of trial,

Camp requested that he be allowed to testify for the limited purpose of rebutting

a witness’s testimony that Camp had sexually assaulted her in the past. The trial

court denied this request. The jury assessed life imprisonment, and the trial

court sentenced him accordingly.      See Tex. Penal Code Ann. §§ 12.32,

19.02(b)(1), (c) (West 2011). This appeal followed.

                           III. Confrontation Clause

      In his first issue, Camp complains that Anderson’s statements to Detective

Smith were hearsay and that their admission violated the Confrontation Clause.

Assuming, without deciding, that the trial court erred by admitting Detective

Smith’s testimony of Anderson’s out-of-court statements, we turn to a harm

analysis.

      The admission of otherwise inadmissible hearsay is nonconstitutional

error, which we disregard if the error did not affect the appellant’s substantial

rights. Tex. R. App. P. 44.2(b); Moon v. State, 44 S.W.3d 589, 594 (Tex. App.—


      3
       Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354 (2004).
      4
       Anderson did not testify at trial, and we have set out Detective Smith’s
testimony regarding her out-of-court statements below, in our discussion of
Camp’s first issue.

                                        4
Fort Worth 2001, pet. ref’d). However, Crawford error is subject to the harmless

error standard of review, and we must reverse unless we determine beyond a

reasonable doubt that the error did not contribute to appellant=s conviction or

punishment. Tex. R. App. P. 44.2(a); Langham v. State, 305 S.W.3d 568, 582 &

n.42 (Tex. Crim. App. 2010). In deciding whether the error is harmless beyond a

reasonable doubt, we must consider several Crawford-specific factors: (1) the

importance of the hearsay evidence to the State’s case, (2) whether the hearsay

evidence was cumulative of other evidence, (3) the presence or absence of other

evidence corroborating or contradicting the hearsay evidence on material points,

and (4) the overall strength of the State’s case. Scott v. State, 227 S.W.3d 670,

690–91 (Tex. Crim. App. 2007) (―With these considerations in mind, the

reviewing court must ask itself whether there is a reasonable possibility that the

Crawford error moved the jury from a state of non-persuasion to one of

persuasion on a particular issue.‖).

      We may also consider other constitutional harm factors, if relevant, such

as the nature of the error, to what extent it was emphasized by the State,

probable collateral implications of the error, and the weight a juror would

probably place on the error.     Snowden v. State, No. PD-1524-10, 2011 WL
4467280, at *4 (Tex. Crim. App. Sept. 28, 2011).5 The only requirement is that



      5
        In Snowden, the court of criminal appeals expressly overruled the
following factors from Harris v. State, 790 S.W.2d 568, 587 (Tex. Crim. App.
1989): identifying the source of the constitutional error and whether declaring the
                                        5
we must take into account every circumstance apparent in the record that

logically informs our constitutional error analysis. Id.

      Detective Smith’s testimony regarding what Anderson told him included the

following, in relevant part:

      Q. . . . So what did [Anderson] tell you?

      A. She told us that her – she and the deceased were in their motel
      room. The deceased was worried about the defendant coming back
      over there. He went outside to check, the deceased did, to see if Mr.
      Camp was there.

      ....

      Q. Okay. So she tells you the deceased went out to where?

      A. On the landing of the third floor. Pretty much right after he
      walked out, the door shut. He comes running back – [Stricker]
      comes running back in . . . .

      ....

      Q. . . . So [Stricker] comes back into the room.         What does
      [Anderson] tell you happened next?

      A. [Anderson] said that the – Mr. Camp came crashing through the
      window chasing Stricker. Stricker is running through the hotel room
      toward the back of the room to get away from Mr. Camp. [Anderson]
      said he’s holding something like a knife, what she thought was a
      knife.

      ....

      Q. . . . What does [Anderson] tell you happens next?




error harmless would encourage repeat performances by the State. 2011 WL
4467280, at *4.

                                          6
      A. [Anderson]’s screaming, runs out of the hotel room, and she runs
      down to the security office and gets help from the security, on-site
      security, where they’re calling the police.

      Q. Did [Anderson] tell you whether or not she saw any part of the
      initial stabbing?

      A. No, she did not, to my knowledge, see any part of the stabbing.

      Q. She had already left the room by then?

      A. Yes, ma’am.

      In sum, the complained-of statements were that (1) Anderson and Stricker

were in their motel room, (2) Stricker walked onto the third-floor landing because

he was worried Camp was there, (3) Stricker ran back into the room almost

immediately, (4) Camp crashed through the window, (5) Camp chased Stricker

toward the back of the room, (6) Camp was holding what Anderson thought was

a knife, and (7) Anderson ran out of the room screaming and found the onsite

security officer, who called the police.

      While the information contained in these statements was important to the

State’s case under the first Crawford-specific factor because it related to the

actual commission of crime, the evidence was cumulative of other corroborating

evidence under the second and third factors, as set out above, particularly with

reference to Camp’s confession and specific description of his preparation and

commission of the crime. See Scott, 227 S.W.3d at 690; Gutierrez v. State, 150
S.W.3d 827, 831–32 (Tex. App.—Houston [14th Dist.] 2004, no pet.) (finding

harmless error, even though the erroneously admitted evidence was important to


                                           7
the State’s case, partly because the appellant’s confession corroborated the

evidence). The only portions of Anderson’s statements that Camp’s confession

did not address were why Stricker went outside, how long Stricker was there

before retreating, and that she left screaming and found a courtesy officer, who

called the police. However, these details were immaterial to the State’s case

because they were irrelevant to the murder charge and had no bearing on the

perpetrator’s mental state, see Tex. Penal Code Ann. § 19.02(b)(1) (West 2011).

Moreover, Lancy provided the same testimony about calling the police after

Anderson banged on his door and screamed that ―he’s going to kill him.‖

Therefore, because the jury heard all of the information contained in Anderson’s

statements firsthand from other sources, Anderson’s statements were cumulative

of other evidence and unimportant to the State’s case. See Scott, 227 S.W.3d at

690.

       Turning to the fourth factor, apart from Anderson’s statements, the State

had a very strong case against Camp.        See id.   As set out above, Camp

confessed to committing the crime, and several other witnesses testified about

finding Camp at the scene with bloody hands and hearing Camp’s admissions

that he had committed the crime. Further, the State’s photographs revealed that

the physical evidence supported Camp’s confession and the other witnesses’

testimonies, from the blood-stained breezeway and the shattered window to the

knife and the screwdriver recovered at the scene, as did the testimony about

Stricker’s autopsy results. Therefore, the testimonial and physical evidence gave

                                       8
the State a strong case against Camp apart from Anderson’s statements. See

Simpson v. State, 119 S.W.3d 262, 271 (Tex. Crim. App. 2003) (finding harmless

error when evidence of guilt was strong and erroneously admitted statement was

corroborated by other evidence adduced at trial), cert. denied, 542 U.S. 905

(2004).

      Turning to the relevant Harris factors, the nature of the error, if any, was

the erroneous admission of evidence. See Snowden, 2011 WL 4467280, at *4.

As set forth above, the admission had little, if any, collateral implications in light

of Camp’s confession, the corroborating testimony, and the physical evidence.

See id. Finally, the State did not mention Anderson’s statements, much less

emphasize them, during its opening statement or its closing argument or during

the punishment phase. See id. Instead, during closing arguments, the State

emphasized Camp’s confession and the testimonies of Ray, Officer Baker,

Officer Alexander, and Officer Martinez.

      Accordingly, no reasonable possibility exists that the admission of

Anderson’s statements, even if erroneous, ―moved the jury from a state of non-

persuasion to one of persuasion.‖ See Scott, 227 S.W.3d at 690. Applying the

Crawford-specific factors and the relevant Harris factors, we hold beyond a

reasonable doubt that if the trial court erred by admitting Detective Smith’s

testimony of Anderson’s statements, this did not contribute to Camp’s conviction

or punishment. See Snowden, 2011 WL 4467280, at *4; Scott, 227 S.W.3d at

690–91; Harris, 790 S.W.2d at 586–87.

                                           9
      Having concluded that any error was harmless, we do not reach the

question of whether the statements were inadmissible hearsay subject to the

nonconstitutional harm test. See Tex. R. App. P. 47.1; Guidry v. State, 9 S.W.3d
133, 151 n.14 (Tex. Crim. App. 1999) (―Although the statements were also

inadmissible under the Rules of Evidence, we will not conduct a separate harm

analysis under Rule of Appellate Procedure 44.2(b), since subsection (a)

establishes a more stringent standard than subsection (b).‖), cert. denied, 531
U.S. 837 (2000). We overrule Camp’s first issue.

                                  IV. Punishment

      In his second issue, Camp complains that the trial court erred by denying

his request to testify for the limited purpose of rebutting evidence of an

extraneous offense offered by the State at the punishment phase of the trial.

However, a defendant may not testify before the jury for a limited purpose. Myre

v. State, 545 S.W.2d 820, 825–26 (Tex. Crim. App. 1977), overruled on other

grounds, Rabbani v. State, 847 S.W.2d 555 (Tex. Crim. App. 1992), cert. denied,

509 U.S. 926 (1993). If a defendant testifies, ―he is subject to the same rules

governing examination and cross-examination as any other witness, whether he

testifies at the guilt-innocence stage or at the punishment stage of the trial. . . . ,

except where there are overriding constitutional or statutory prohibitions.‖ Cantu

v. State, 738 S.W.2d 249, 255 (Tex. Crim. App.), cert. denied, 484 U.S. 872

(1987). Although Camp contends that requiring him to waive his constitutional

right to silence in order to contest an extraneous offense lacks fundamental

                                          10
fairness, ―[t]his difficult decision does not impose an impermissible burden upon

the exercise [of] Fifth Amendment rights.‖     Id. at 256 (rejecting the same

contention and deciding that it presents no constitutional violation). Therefore,

the trial court did not err by overruling Camp’s request, see id. at 257, and we

overrule Camp’s second issue.

                                V. Conclusion

      Having overruled both of Camp’s issues, we affirm the trial court’s

judgment.



                                                 PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 10, 2011




                                       11